Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. Claim 19 has not been amended to include the subject matter.
In view of Applicant’s amendments, 112(b) and 112(f) is being withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPUB 20160125575) in view of Tokuyama (US PGPUB 20100103268).
[Claim 19]
Takahashi teaches a non-transitory computer readable storage medium storing a program for causing a computer to function as each unit of an image processing apparatus (Paragraph 806), the image processing apparatus comprising:
an image synthesis unit configured to synthesize a visible light image and an intermediate synthetic image and generate a synthesis image (Paragraphs 187-188);
a region specifying unit configured to specify a region in the synthesis image (Paragraphs 274, 277-285 and 629,  The threshold values are calculated by the intermediate synthetic image 

an evaluation unit configured to evaluate the saturation of the synthesis image in a region specified by the region specifying unit (Paragraph 629, The saturation region determining unit 192 generates a degree of pixel saturation 195 of each pixel unit configuring the smoothed intermediate synthetic image using the smoothed intermediate synthetic image, and outputs 
the degree of pixel saturation 195 to the update method deciding unit 123. The pixels above the threshold will be saturated pixels corresponding to region specified by the specifying unit).
wherein the image synthesis unit changes the synthesis ratio of the visible light image and the infrared light image in the synthesis image in accordance with the saturation that has been evaluated by the evaluation unit (Paragraphs 663-677, a process of deciding an addition ratio .beta.  of the 3DNR synthesis processing result of the input image 111 and the intermediate 
synthetic image 113 and the pixel value of the corresponding pixel of the intermediate synthetic image 113 is performed.  The output image is a result of adding the 3DNR synthesis processing 
result of the input image 111 and the intermediate synthetic image 113 to the pixel value of the
corresponding pixel of the intermediate synthetic image 113 according to the addition ratio .beta..  In other words, output image pixel value=(intermediate synthetic image pixel value).beta.+(3DNR synthetic image pixel value)(1-.beta.)).
		Takahashi fails to teach an infra-red image. However Tokuyama teaches The Y' signal and the IR' signal supplied to the brightness signal processing circuit 115 are added together in the adder 150.  The adder 150 supplies the addition result to the adder 156 as a synthetic
brightness signal in which the IR synthesis ratio has been adjusted (Paragraph 102).Y’ and IR’ are generated from visible and infra-red light (Paragraph 100). Therefore taking the combined 
which corrects and improves an image under certain conditions, for example, a 
blurred image, can be obtained. 
Allowable Subject Matter
Claims 3-18 and 20 are allowed. The prior art fails to teach or suggest “wherein the image synthesis unit increases the synthesis ratio of the infrared light image as a spatial frequency of a texture in the specified region becomes higher and wherein the image synthesis unit increases the synthesis ratio of the infrared light image as an SN ratio of the specified region becomes lower.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696